Holmes, Judge,
delivered the opinion of the court.
The defendant, Lancaster, was an agent to collect rents for the trustee o£ Thomas F. Smith, and was garnisheed as a debtor of Smith, the beneficiary. Judgment was rendered against the garnishee upon his answer, and the case was appealed to this court.
According to tho decision in Mcllvaine v. Smith et al., at this term, these rents were a trust fund in the hands of the trustee until paid over by him to the beneficiary, and the agent could not be made liable under this process, as the debtor of Thomas F. Smith, for rent so collected as the agent of the trustee.
The judgment will be reversed and the garnishee discharged.
The other judges concur.